Citation Nr: 0928191	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-39 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a fragment wound 
to the distal left thigh, muscle group XIV (left thigh 
fragment wound disability), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disorder, to include arthritis, claimed as secondary to the 
service-connected left thigh fragment wound disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to an increased rating 
for his service-connected left thigh fragment wound 
disability, currently evaluated as 10 percent disabling, 
because his pain has increased in frequency and severity.  
Additionally, he claims that he is entitled to service 
connection for left knee arthritis, as secondary to his left 
thigh fragment wound disability, because his knee has hurt 
since he was wounded during service. 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the Veteran 
was not provided with notice of the evidence necessary to 
establish a disability rating and an effective date for his 
current claims, in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a remand is necessary to 
provide the Veteran with proper VCAA notice.  

The Board notes that the Veteran's representative has argued 
that proper notice concerning the increased rating claim was 
not provided pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  However, a review of the claims file 
reveals that the Veteran was advised in a June 2008 letter of 
the criteria under which his left thigh fragment wound 
disability is rated, what specific symptoms are necessary to 
be granted a higher rating, that he should submit evidence 
demonstrating the impact that such disability has on his 
employment and daily life, and examples of the types of 
medical and lay evidence that are relevant to his claim for 
an increased rating, in accordance with Vazquez-Flores.  

Additionally, the Veteran has indicated that he received 
private treatment for his left thigh fragment wound 
disability and left knee condition, but no such records are 
in the claims file.  Specifically, the Veteran stated in an 
October 2005 statement in support of his claim that he had a 
doctor's appointment scheduled for November 2005 and that his 
regular doctor had retired.  He further indicated in his 
December 2005 substantive appeal that his primary care 
doctors had told him that he has left knee arthritis.  On 
remand, the Veteran should be requested to identify any 
outstanding treatment records, and any such records should be 
obtained and considered in the adjudication of his claim.  

Finally, the Board observes that the Veteran was last 
afforded a VA examination in September 2004.  Where a Veteran 
claims that his or her condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the claimant's current condition, 
VA must provide a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  VA's duty to assist includes 
providing a thorough and contemporaneous medical examination, 
which takes into account prior medical evaluations and 
treatment.  Id.; see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As the Veteran has indicated that his left 
thigh fragment wound disability has worsened since the date 
of the last examination, see, e.g., September 2005 notice of 
disagreement, the Board is unable to accurately assess his 
current condition based on the evidence of record.  
Additionally, as the Veteran has indicated that he has a 
current diagnosis of left knee arthritis and that he has had 
pain in his left knee since service, a VA examination is 
necessary to determine the nature and etiology of any current 
left knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the case must be remanded to afford the 
Veteran a contemporaneous medical examination.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, 19 Vet. App. 473.

2.  The Veteran should be requested to 
identify all medical care providers who 
have treated him for his left thigh 
fragment wound disability or left knee 
disorder, to include arthritis, and to 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After the necessary authorizations have 
been received, such records should be 
obtained and associated with the claims 
file.  If any records cannot be 
obtained after all reasonable efforts 
have been expended, the Veteran should 
be notified and given the opportunity 
to provide such records.

3.  After the above tasks have been 
completed, the Veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
service-connected left thigh fragment 
wound disability, as well as the nature 
and etiology of any current left knee 
disorder, to include arthritis.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  All necessary 
tests and studies should be conducted.  
The examiner is requested to offer an 
opinion as to the following:

(a) the current severity of the 
Veteran's service-connected left 
thigh fragment wound disability;

(b) whether the Veteran currently 
has left knee arthritis, as 
indicated by X-ray findings, or any 
other left knee disorder; and

(c) if a left knee disorder, to 
include arthritis, is diagnosed, 
whether such condition was at least 
as likely as not (probability of 
50% or more) caused or aggravated 
by the Veteran's service-connected 
left thigh fragment wound 
disability, or is otherwise related 
to service.
		
	The examiner must provide a rationale 
for any opinion offered.  If an opinion 
cannot be offered without resorting to 
speculation, such should be indicated 
in the examiner's report.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

